Acknowledgments
1. 	Applicant’s amendment, filed on 4/27/2021 is acknowledged.  Accordingly claim(s) 21, 24, 26-28, 31, 33-34 and 41-45 remain pending.
2.	Claim(s) 1-20, 22-23, 25, 29-30, 32 and 35-40 have been cancelled by the Applicant. 
3.	This paper is assigned paper No. 20210717, by the Examiner.
Notice of Pre-AIA  or AIA  Status
4.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Applicant’s Arguments/Comments
5. 	Applicant’s response, filed on 4/27/2021, has fully been considered.  Applicant contends that the 35 USC 101 and 35 USC 112 were improper and that the amendments obviates the 35 USC 112 rejection.  Applicant’s arguments are persuasive; therefore, the Examiner withdraws the rejections.
Allowable Subject Matter
6.	Claim(s) 21, 24, 26-28, 31, 33-34 and 41-45 are allowed.

Reasons for Allowance
7.	The following is an Examiner’s statement of reason for allowance:
	Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore the Examiner must interpret the claimed terms as found on the specification of the instant application. Clearly almost 
  	The closest prior art of record (US Patent Publication 2012/0136796 to Hammad) which discloses systems and methods comprising receiving payment data at an access device; receiving an identifier for a mobile device at the access device; and generating and sending an authorization request message to a payment processing network, wherein the payment processing network generates a verification token, which is then sent to the mobile device whereby the mobile device is thereafter used to conduct payment transactions. 
  	The closest prior art and the cited prior art, however, does not teach or suggest, alone or in combination, the particular combination of steps or elements as recited in the independent claim(s) 21 and 28, specifically the combination of steps of: transmitting, by the merchant application to a remote application on the mobile device, the signed transaction data and the signed merchant certificate, which provides the signed transaction data and the signed merchant certificate to a mobile payment application on the mobile device; responsive to transmitting the signed transaction data and the signed merchant certificate, receiving, by the merchant computer, encrypted payment credentials from the mobile payment application via the merchant application on the mobile device; as recited in claims 21 and 28.  Moreover, the missing claimed elements from Inada and Bennett are not found in a reasonable number of reference(s).  Yet even if the missing claimed elements were found in a reasonable number of references, a Hammad disclosures because: it is not common to: transmitting, by the merchant application to a remote application on the mobile device, the signed transaction data and the signed merchant certificate, which provides the signed transaction data and the signed merchant certificate to a mobile payment application on the mobile device; responsive to transmitting the signed transaction data and the signed merchant certificate, receiving, by the merchant computer, encrypted payment credentials from the mobile payment application via the merchant application on the mobile device. Hence, the claims are allowable over the cited prior art.  Dependent claim(s) 24, 26, 27, 31, 33, 34 and 41-45 are also allowable for the same reason(s) described above.

9.	Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submission should be clearly labeled “comments on Statement of Reason for Allowance.”
 Conclusion

10.	The prior art made of record and not relied upon is considered pertinent to     

Applicant’s disclosure.

	Any inquiry concerning this communication or earlier communication from 

the examiner should be directed to Mr. Dante Ravetti whose telephone number is 

(571) 270-3609.  The examiner can normally be reached on Monday – Thursday 

9:00am-5:00pm.

	If attempts to reach examiner by telephone are unsuccessful, the 

examiner’s supervisor, Mr. John Hayes may be reached at (571) 272-6708.  The 

fax phone number for the organization where this application or proceeding is 

assigned is (571) 270-4609.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public 

PAIR.  Status information for unpublished applications is available through 

Private PAIR only.  For more information about the PAIR system see 

http://pair-direct,uspto.gov.  Should you have questions on access to the private 

PAIR system, please contact the Electronic Business Center (EBC) at 1-(866) 

217-9197.  If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 1-(800) 786-

9199 (IN USA or CANADA) or 1-(571) 272-1000.

/DANTE RAVETTI/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        7/17/2021